Contact: John L. McManus. President and Chief Executive Officer Aeolus Pharmaceuticals, Inc. 1-(949) 481-9825 Aeolus Pharmaceuticals Completes $1.65 Million Financing, Converts $1 Million in Debt to Common Stock and Receives an Option to Raise Additional $1.65 Million MISSION VIEJO, CA— October 6, 2009 Aeolus Pharmaceuticals, Inc. (OTC Bulletin Board: AOLS) announced today that it has completed a $1.65 million financing with several existing institutional shareholders, all of which are affiliates of Xmark Opportunity Partners, LLC.Under the terms of the financing, Aeolus received $1.65 million in gross proceeds in exchange for 5,892,857 Units (the “Units), with each Unit comprised of one share of Aeolus Pharmaceuticals common stock, and a seven year warrant to purchase up to two additional shares of Aeolus Pharmaceuticals common stock at an initial exercise price of $0.28 per share, for a per Unit purchase price of $0.28.The proceeds from the transaction will be used to fund animal efficacy studies in Acute Radiation Syndrome, further development of AEOL 10150 and for general corporate purposes. The Company also granted to the investors the option to acquire, collectively, up to an additional 5,892,857 Units at the $0.28 per Unit price (the “Call Option”).
